El Juez Asociado Sr. Hernández
emitió la siguiente opi-nión del Tribunal.
El presente es un recurso de apelación interpuesto por Vicente Quiliehini contra la sentencia del Tribunal de Distrito de Mayagüez que le condena, en unión de Eduvigis Valentín y Benito Nuñez Hernández, á cien dollars de multa y al pago de las costas procesales por terceras partes.
El Fiscal del Distrito de Mayagüez, con fecha 26 de Marzo del año próximo pasado, formuló su acusación debidamente jurada en los términos siguientes:
“Vicente Quiliehini, Eduvigis Valentin y Benito Nuñez Hernán-dez, vecinos todos de Sabana Grande, y en libertad bajo fianza,-son acusados por el Fiscal del delito contra el Erario de Puerto Rico (misdemeanor) ó sea por haber infringido las leyes de Rentas Inter-nas de Puerto Rico, cometido como sigue: los citados Quiliehini, Va-lentín y Nuñez Hernández, allá por el mes de Setiembre de 1902, en el Distrito antes mencionado, y en una parte del mismo conocida y designada con el nombre del término munieinal de Sabana Grande, violaron clara é intencionalmente la Ley de Rentas de Puerto Rico, con maliciosa intención de defraudar el Erario Insular, pues el pri-mero, ó sea Vicente Quiliehini,’hiño del fabricante Don Santiago Qui-liehini,vendió, al segundo, ó sea Eduvigis Valentín, cinco galones de *126ron sin entregarle factura alguna, tomándolo de la destilería de su padre el citado Santiago Quilichini, de cuyos cinco galones de ron, el último, ó sea Benito TShmez Hernández, que entonces era pulpero ó ventorillero, compró á dicho Yalentin dos galones, á sabiendas de que eran contrabando, habiéndose por consiguiente defraudado al Erario de Puerto Rico, en tres dollars, cuyo hecho es contrario á la forma, eficacia y propósito de la ley para tal caso hecha y prevista, y contra la paz y dignidad del Pueblo de Puerto Rico.
Al celebrarse el juicio oral en 20 de Julio del año expre-sado, con asistencia de los acusados y de sus respectivos Le-trados, el Abogado Don Pascasio Fajardo, en representación de Eduvigis Yalentin, presentó moción escrita solicitando res-pecto de su defendido el sobreseimiento, fundado en el apar-tado 2 del artículo 448 del Código Penal (debe ser del Có-digo de Enjuiciamiento Criminal), y el Tribunal después de haber oido al Fiscal, quien se opuso a semejante pretensión, desestimó la moción presentada por el Letrado Fajardo, to-mando éste excepción de esa resolución. Continuado el jui-cio, como los acusados se declararan no culpables, fueron practicadas las pruebas propuestas, y el Tribunal dictó sen-tencia en 24 del propio Julio, condenando á cada uno de los tres acusados á la pena de que se deja hecho mérito.
Contra esa sentencia ha interpuesto Quilichini recurso de apelación, ejercitando el derecho que para ello le concede la ley que otorga también dicho recurso por “misdemeanor,” y elevadas á este Tribunal las copias prevenidas por la ley, se ordenó, á petición de la representación de Quilichini, se ele-vara también á esta Corte el sumario instruido con motivo del delito de que se trata, como así se verificó. Examinado dicho sumario aparece en él un acta de fianza prestada én 13 de Setiembre de 1902, á favor de Eduvigis Yalentin, y tam-bién existe una orden del Fiscal de la Corte de Mayagüez, expedida en 18 de. Marzo del año próximo pasado, para el arresto de los tres acusados, cuya orden fué cumplimentada en veinte y uno del propio mes.
Al formalizar el Letrado de Yicente Quilichini el recurso *127de apelación, alegó como motivos los siguientes: Primero. •Que Quilichini había sido detenido en la Cárcel del pueblo de Sabana Grande el día 13 de Setiembre de 1902 á virtud de denuncia presentada contra él por el Agente de Rentas Inter-nas, y el Fiscal presentó la acusación ante la Corte de Dis-trito de Mayagüez en 25 de Marzo del año siguiente, por lo -que el Letrado Don Fernando Vázquez, defensor de Quili-chini, solicitó en el acto del juicio oral que se declarara sin lu-gar la acusación y se archivara la causa, cuya,gretensión fue desestimada á pesar de que el Ministerio Fiscal nada demos-tró que justificara la presentación de la acusación fuera de término, habiéndose infringido por tanto el artículo 448 del Código de Enjuiciamiento Criminal. Segundo. Que en el juicio no se justificó en manera alguna que Quilichini de-fraudara al Tesoro, pues solo aparece que vendió ion de la fábrica de su padre por el dicho aislado del delincuente sor-prendido y cojido, sin que se consignara en el acta del juicio lo manifestado por muchos de los testigos de la defensa.
Los fundamentos del recurso no aparecen corroborados por el acta del juicio ni tampoco se ha presentado pliego al-guno de excepciones para confirmarlos. Lejos de eso, el acta del juicio revela que solamente el Letrado Don Pascasio Fa-jardo, en representación de Eduvigis Valentin, presentó mo-ción escrita solicitando el sobreseimiento del proceso, y esa misma acta demuestra que el acusado Eduvigis Valentin no declaró, y por tanto su declaración no pudo servir de base á la sentencia condenatoria, habiendo sí declarado el testigo Santiago Gonzalez que por orden de Vicente Quilichini en-tregó á Eduvigis Valentin una damesana de ron, la que ig-nora si fué facturada ó nó.: Aparte de que no consta que el abogado de Quilichini formulara petición de sobreseimiento fundado en el artículo 448 de la Ley de Enjuiciamiento Criminal, tampoco aparece de las actuaciones traidas á la vista que Quilichini fuera arrestado en 13 de Setiembre de 1902, y sí que por orden del Fiscal de Mayagüez fué detenido en veinte y uno de Marzo del año próximo pasado, habiéndose *128formulado la acusación en 26 del propio mes, cuando por tanto no babian transcurrido los sesenta días entre la deten-ción y la acusación á que sé refiere el número 1 del artículo 448 de la Ley de Enjuiciamiento Criminal.
Con arreglo pues, á las resultancias de autos que son las que este Tribuna] puede tener en cuenta para la desisión del recurso, procede se desestime - éste con las costas á cargo del apelante, confirmándose la sentencia que dictó el Tribunal de Distrito de Mayagüez en 24 de Julio del año próximo pasado.

Confirmada.

Jueces concurrentes, Sres. Presidente, Quiñones y Aso-ciados, Figueras y MacLeary.
El Juez Asociado Sr. Sulzbacber no formó Tribunal en la vista de este caso.